Per Curiam.
The time of holding a justice’s court was on the third Wednesday in the month, hut the court day was subsequently changed by the joint order of the justice of the peace and the notary public to the second Friday. Subsequently a judgment was rendered by the notary public at a court convened by him on the third Wednesday. An execution was issued on this judgment, which the plaintiff was *706threatening to levy on property of the defendant, who filed a petition to set aside the judgment as void, on the ground that it was rendered on a day other than that fixed by law for holding court, alleging that, as the execution was made returnable to the court to be held on an illegal day, he could not attack the validity of the judgment by illegality; and he prayed an injunction against a levy of the execution. A rule nisi was granted, and on the interlocutory hearing the evidence was conflicting as to whether the court day had been changed to the third Wednesday from the second Friday of the month. Held, that the court did not abuse his discretion in granting a temporary injunction. Judgment affirmed.
February 19, 1916.
Injunction. Before Judge Conyers. Jeff. Davis superior court. December 19, 1914.
Gordon Knox and 8. D. Dell, for plaintiffs in error.

All the Justices concur.